

Exhibit 10.13


Employment Agreement


This Employment Agreement (“Agreement”) is made as of the 14th day of March,
2016 (the “Effective Date”), by and between Hooper Holmes, Inc., a New York
corporation, with its principal office at 560 N. Rogers Road, Olathe, Kansas
66062 (the “Company”) and Steven Balthazor, with a principal address of 3092
Noble Ct. Boulder, Co 80301 (“Executive”).
RECITALS
WHEREAS, the parties desire to embody in this Agreement the terms and conditions
of Executive’s employment with the Company.
NOW, THEREFORE, in consideration of the mutual promises and agreements contained
in this Agreement, including the compensation to be paid to Executive, the
parties hereby agree as follows:
1.    Employment; Term; Duties and Responsibilities.
1.1. Employment as Chief Financial Officer. The Company wishes to employ
Executive as its Chief Financial Officer, and Executive hereby accepts such
employment, subject to the terms and conditions of this Agreement. Executive
represents and warrants to the Company that he is not a party to any agreement
that would restrict or prohibit him from being employed by the Company.
1.2. Term. The provisions of this Agreement shall be effective as of the
Effective Date and shall continue in force until the termination of Executive’s
employment as provided in Section 3 of this Agreement (the “Term”).
1.3. Duties and Responsibilities. In his capacity as Chief Financial Officer,
Executive shall report directly to the President and Chief Executive Officer
(“CEO”). Executive shall have such duties and responsibilities, and the power
and authority, normally associated with the position of Chief Financial Officer,
as well as any additional duties and responsibilities that shall, from time to
time, be delegated or assigned to him by the CEO. Executive shall keep the CEO
and the Company’s Board of Directors fully informed of any and all matters of a
material nature, and seek CEO or Board approval of appropriate matters, in
accordance with his fiduciary duties to the Company and its shareholders.
1.4. Devotion of Time. During the Term, Executive shall devote all of his
working time, care and attention to his duties, responsibilities and obligations
to the Company. Executive may serve on the boards of civic and charitable
entities and, with the prior written consent of the CEO, other corporate
entities; provided, however, that such activities do not, either individually or
in the aggregate, interfere or conflict with Executive’s duties and
responsibilities with the Company.




--------------------------------------------------------------------------------



1.5. Location. Executive may work from his home office in the Boulder, Colorado
area; provided, however, that Executive is expected to conduct his primary
duties at the Company’s Headquarters, currently located in Olathe, Kansas.
Executive’s travel costs to and from the Company’s Headquarters or other
locations for Company work will be considered a business-related expense
reimbursable in accordance with Section 2.5.
2.    Compensation; Benefits.
As compensation and consideration for the services to be rendered by Executive
to the Company in accordance with the terms and conditions of this Agreement,
and while Executive is employed with the Company, Executive shall be entitled to
the compensation and benefits set forth in this Section 2 (subject, in each
case, to the provisions of Section 3 of this Agreement).
2.1. Base Salary. Executive shall receive an annual base salary (“Base Salary”)
of Two Hundred Fifty Thousand Dollars ($250,000) per year, payable in accordance
with the Company’s standard payroll dates and practices. Executive’s Base Salary
may be reviewed no more frequently than annually by the CEO and may be adjusted
by the CEO, subject to oversight by the Company’s Board of Directors, based on
the Executive’s and the Company’s performance, financial and otherwise. If the
Base Salary is adjusted, the adjusted amount will thereafter be the Base Salary
for all purposes of this Agreement.
2.2. Annual Bonus. Executive shall be eligible to participate in such annual
bonus or incentive compensation plans and programs as may be in effect from time
to time in accordance with the Company’s compensation practices and the terms
and provisions of any such plans or programs. Executive’s annual target bonus
opportunity will be equal to 40% of his Base Salary, and is based on the overall
performance of the company. The corporate target will be the same for all
executives and is set by the Company’s Board at the end of the prior year or
early in the applicable year. This bonus is typically paid in a combination of
cash and restricted stock. Except as otherwise provided by the terms of this
Agreement, any annual corporate performance bonus earned shall be paid at the
same time and in the same manner as corresponding awards to other senior
executives of the Company generally. In order to earn and be entitled to receive
any bonus, Executive must be employed in good standing, as determined by the
Company, when the bonus is paid.
2.3. Long-Term and Equity Compensation. Executive shall be eligible to
participate in any long-term incentive compensation plan (including any equity
compensation plan) that may be adopted by the Company from time to time during
the Term. In lieu of an annual award under the Company’s Long Term Incentive
Plan during the first year of Executive’s employment, Executive shall be
entitled to receive options to purchase 600,000 shares of common stock with a
strike price set as the close price as of the Effective Date. These initial
options will vest in equal amounts over three years, one-third of the amount on
each of the first three anniversaries of the Effective Date. Any annual award of
options for subsequent years will be set independently of this initial award.
Executive’s right to receive any options is contingent on Executive’s execution
of a customary option grant agreement with the Company.




--------------------------------------------------------------------------------



2.4. Participation in Other Benefit Plans. While Executive is employed with the
Company, Executive shall be eligible to participate in all retirement and other
benefit plans and programs of the Company generally available from time to time
to employees of the Company and for which Executive qualifies under the terms
thereof. Nothing in this Agreement shall limit the Company’s ability to change,
modify, cancel, amend or discontinue any of these plans.
2.5. Reimbursement of Expenses. The Company shall pay directly or reimburse
Executive for reasonable business-related expenses and disbursements incurred by
him for and on behalf of the Company in connection with the performance of his
duties for the Company, subject to the Company’s written policies relating to
business-related expenses as in effect from time to time. Executive shall submit
to the Company, no later than the month after the month during which he incurred
any such business-related expenses and disbursements, a report of such expenses
and disbursements in the form normally used by the Company and receipts with
respect thereto, and the Company’s obligations under this Section 2.5 shall be
subject to compliance therewith. Reimbursement of any business-related expenses
and disbursements shall be made in accordance with the Company’s written
policies relating to business-related expenses as in effect from time to time.
In no event will reimbursement of any business-related expenses and
disbursements be made later than the last day of the calendar year following the
calendar year in which any such expense or disbursement was incurred.
2.6. Vacation. Executive shall be entitled to paid vacation in accordance with
the
Company’s Paid Time Off (PTO) policy in effect from time to time. Pursuant to
the Company’s current PTO policy, Executive shall be entitled to take up to 22
days paid vacation per year, with any unused vacation days expiring as of a set
date each year for all Company employees, currently July 31.
2.7 Deductions; Withholdings. All compensation payable to Executive under the
terms of this Agreement shall be subject to any applicable income, payroll or
other tax withholding requirements and such other deductions or amounts, if any,
as may be authorized by Executive.
3.    Termination.
3.1. Termination by the Company. The Company shall have the right, subject to
the terms of this Agreement, to terminate Executive’s employment at any time,
with or without “Cause.” The Company shall give Executive written notice of a
termination for Cause (the “Cause Notice”) in accordance with Section 7.2 of
this Agreement. The Cause Notice shall state the particular action(s) or
inaction(s) giving rise to the termination for Cause.
If Executive remedies the action(s) or inaction(s) giving rise to the Cause
Notice to the satisfaction of the CEO within the 30-day period following his
receipt of the Cause Notice, the Cause Notice shall be deemed rescinded and of
no force or effect.
For purposes of this Agreement, “Cause” shall mean:




--------------------------------------------------------------------------------



•
Executive’s conviction of or plea of nolo contendere to a felony;

•
any act of fraud, theft, embezzlement, or gross negligence by Executive,

•
material dishonesty or misconduct in performance of Executive’s duties to the
Company;

•
a material breach by Executive of any of the terms or provisions of this
Agreement; or

•
Executive’s failure to perform (other than as a result of Executive’s
Disability) or substantial neglect in the performance of Executive’s duties and
responsibilities to the Company.

3.2 Termination by Executive. Executive shall have the right, subject to the
terms of this Agreement, to terminate his employment at any time, for any reason
or for no reason. Executive shall also have the right, subject to the terms of
this Agreement, to terminate his employment at any time for "Good Reason."
For purposes of this Agreement, "Good Reason" shall mean the occurrence of any
of the following during the Term without Executive's prior written consent:
•    a material diminution in the Executive’s authority, duties and/or
responsibilities;
•
a material diminution in Executive's Base Salary, or unless the diminution is a
result of a Company-wide diminution in the annual bonus opportunity, target
incentive awards and/or benefits of all similarly situated employees as
Executive, a material diminution in the amount of Executive's annual bonus
opportunity, target incentive award and/or benefits, including health,
retirement and fringe;

•
a material failure by the Company to comply with the material provisions of this
Agreement (provided that an isolated, insubstantial or inadvertent action or
omission that is not in bad faith and is remedied by the Company promptly after
receipt of notice thereof given by Executive shall not constitute Good Reason);

•in the event of the occurrence of a Change in Control as specified in Section
3.5 below, the failure of a successor to the Company to explicitly assume and
agree to be bound by the terms of the Change in Control provisions contained in
this Agreement;
•a material breach by the Company of any of the Change in Control provisions of
this Agreement; or




--------------------------------------------------------------------------------



Executive must give the Company written notice, in accordance with Section 7.2
of this Agreement, of any Good Reason termination of employment. Such notice
must be given within 60 days following Executive's knowledge of the first
occurrence (as determined without regard to any prior occurrence that was
subsequently remedied by the Company) of a Good Reason circumstance, and must
specify which of the Good Reason circumstances Executive is relying on, the
particular action(s) or inaction(s) giving rise to such circumstance, and the
date that Executive intends to separate from service, as defined under Section
409A of the Internal Revenue Code of 1986, as amended, which shall be no earlier
than thirty (30) days following the date of the Company's receipt of the notice.
Executive's termination shall not be deemed a Good Reason termination of
employment if (i) within 30 days of the Company's receipt of such notice, the
Company remedies the circumstance(s) giving rise to the notice, or (ii)
Executive's termination of his employment does not occur within 60 days after
the end of the 30-day period provided to the Company to remedy the circumstances
giving rise to the notice.
3.3    Death. If Executive dies during the Term, Executive’s employment shall
automatically terminate, such termination to be effective on the date of
Executive’s death.
3.4    Disability. If Executive shall suffer a Disability, the Company shall
have the right to terminate Executive’s employment, such termination to be
effective upon the giving of notice to Executive in accordance with Section 7.2
of this Agreement. For purposes of this Agreement, a “Disability” shall mean any
physical or mental incapacity as a result of which Executive is unable to
perform substantially all of his essential duties for an aggregate of four (4)
months, whether or not consecutive, during any calendar year, and which cannot
be reasonably accommodated by the Company without undue hardship. Executive
cannot be terminated for Disability unless the Company has delivered a written
demand for substantial performance to Executive, specifically identifying the
manner in which Executive has not substantially performed his duties, and
Executive does not cure such failure within sixty (60) days of such demand.


3.5    Termination of Employment following a Change in Control.
3.5.1     Change In Control. A “Change in Control” shall be deemed to have
occurred as of the first day any one or more of the following conditions shall
have been satisfied:
(a)
Any person (other than (i) the Company or any subsidiary of the Company, (ii) a
corporation or other entity owned, directly or indirectly, by the shareholders
of the Company as of the Effective Date in substantially the same proportions as
their ownership of the Company, or (iii) an employee benefit plan (or related
trust) sponsored or maintained by the Company or any subsidiary of the Company),
becomes the beneficial owner, directly or indirectly, of securities of the
Company, representing fifty-one percent (51%) or more of the combined voting
power of the Company’s then outstanding securities; provided, however, that no
crossing of such 51% threshold shall be a “Change in Control” if it is caused
(A) solely as a result of an acquisition by the Company of its voting
securities; or (B) solely as a result of an acquisition of the Company’s voting
securities directly from the Company, in either case





--------------------------------------------------------------------------------



until such time thereafter as such person acquires additional voting securities
other than directly from the Company and, after giving effect to such
transaction, such person owns 51% or more of the then outstanding common stock
or voting power of the Company; or
(b)
A merger, consolidation, reorganization or share exchange, or sale of all or
substantially all of the assets, of the Company, unless, immediately following
such transaction, all of the following shall apply: (A) all or substantially all
of the beneficial owners of the Company immediately prior to such transaction
will beneficially own in substantially the same proportions, directly or
indirectly, more than 51% of the combined voting power of the then outstanding
voting securities of the corporation or other entity resulting from such
transaction (including, without limitation, a corporation or other entity which,
as a result of such transaction, owns the Company or all or substantially all of
the Company’s assets, either directly or through one or more subsidiaries) (the
“Successor Entity”), (B) no person will be the beneficial owner, directly or
indirectly, of 51% or more of the combined voting power of the then outstanding
voting securities of the Successor Entity, and (C) at least a majority of the
members of the board of directors of the Successor Entity will be Incumbent
Directors.

(c)
All terms used in this Section 3.5 shall be interpreted in a manner consistent
with the ‘34 Act.

 
3.5.2    Triggering Event. Executive may not invoke Change In Control
protections under this Agreement unless (i) a Change in Control occurs under
sec. 3.5.1; and (ii) a Triggering Event occurs. For the purposes of this
Agreement, a “Triggering Event” means a termination of the Executive’s
employment with the Company or Successor Entity at any time prior to the end of
the twelve (12) month period following the Change in Control (such period of
time being referred to as the “Employment Period”), unless (i) such termination
is by reason of the Executive’s Total Disability or death; or (ii) the Company
terminates the Executive’s employment with the Company or Successor Entity for
Cause; or (iii) the Executive terminates his employment with the Company or
Successor Entity without Good Reason.
3.5.3     Company Successor. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent as
the Company would be required to perform it if no such succession had taken
place. Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle the Executive to compensation from the Company in the same amount
and on the same terms as the Executive would be entitled to hereunder if the
Company had terminated Executive without Cause as of the day immediately before
such succession became effective. As used in this Section 3.5.3, the “Company”
shall mean the Company as defined in the first sentence of this Agreement and
any successor to all or substantially all its business or assets or which
otherwise becomes bound by all the terms and provisions of this Agreement,
whether by the terms hereof, by operation of law or otherwise.




--------------------------------------------------------------------------------



3.6    Effect of Termination.
(a)    In General. Subject to the terms of Section 3.6(c), in the event of the
termination of Executive’s employment for any reason during the Term, the
Company shall pay to Executive (or his beneficiary, heirs or estate, in the
event of his death), as provided in Section 3.6 of this Agreement: (i) any Base
Salary, to the extent not previously paid, earned prior to the date of
termination; (ii) any reimbursable business expenses that have not yet been
reimbursed (collectively, the “Accrued Obligations”); and (iii) the cash
equivalent of any unused vacation time accrued to the date of termination in
accordance with the Company’s PTO policies then in effect. The Accrued
Obligations shall be paid within 30 days after the date of termination.
(b)Termination Resulting from Executive’s Death or Disability. In the event
of termination of Executive’s employment as a result of Executive’s death or
Disability, Executive (or, in the case of death, his beneficiary, heir or
estate) shall be entitled to the compensation payable in accordance with Section
3.6(a). In addition, any unvested stock rights, stock options and other unvested
incentives or awards previously granted to Executive by the Company shall be
subject to the terms of the applicable plan(s) under which such rights, options,
incentives or awards were granted pertaining to the consequences of a plan
participant’s death or disability.
(c)Termination by the Company for Cause or by Executive without Good Reason. In
the event of termination of Executive’s employment by the Company for Cause or
by Executive without Good Reason, neither Executive nor any beneficiary, heir or
estate of Executive shall be entitled to any compensation other than the
payments made or provided in accordance with Section 3.6(a). Executive shall
immediately forfeit any right to or incentive compensation not yet paid or
payable as of the date of termination, and all unvested stock rights, stock
options and other such unvested incentives or awards previously granted to him
by the Company, unless otherwise specifically provided in the applicable plan(s)
under which such rights, options, incentives or awards were granted. Nothing in
this Agreement shall be construed to limit the rights and remedies which may be
available to the Company in the event of a termination of Executive’s employment
by the Company for Cause.
(d)Termination by the Company without Cause, by Executive with Good Reason, or
when a Triggering Event occurs following a Change in Control. In the event of a
termination of Executive’s employment by the Company without Cause during the
Term, by Executive with Good Reason, or when a Triggering Event occurs following
a Change in Control, Executive shall receive the payments provided for in
Section 3.6(a) and, in addition, the following:
(i)    Executive shall be entitled to receive continuation of his then-current
Base Salary (at the rate in effect immediately prior to his termination) for a
period of nine months if terminated without Cause or with Good Reason prior to
or on the one-year anniversary of the Effective Date, or for a period of twelve
months if a Triggering Event occurs following a Change in Control or if
terminated without Cause or with Good Reason after the one-year anniversary of
the Effective Date.
(ii)    All rights to exercise any outstanding award of stock options or




--------------------------------------------------------------------------------




stock appreciation rights with respect to the Company’s common stock, or shares
of restricted stock, held by Executive at the date of termination shall be
governed by the terms of the applicable plan under which such award was granted.
Notwithstanding anything to the contrary in this Section 3.6 (d)(ii), in the
case of termination due to the occurrence of a Triggering Event following a
Change in Control, Executive shall be entitled to an immediate vesting of all
non-vested options and any other equity grants and an immediate removal of any
trading restrictions on restricted stock.
(iii)    During any period in which Executive is entitled to receive
continuation of his Base Salary pursuant to 3.6(d)(i), Executive shall also be
entitled, but not required, to continue his participation in such retirement and
other benefit plans and programs of the Company generally available from time to
time to employees of the Company in which Executive was enrolled and/or
participating on the date of termination, to the extent, and under the terms and
conditions, permitted by the applicable plan or program, and subject to any
subsequent modifications or amendments to any such plan or program.


3.7 Conditions of Payment. Any payments or benefits made or provided in
connection with the termination of Executive’s employment with the Company in
accordance with Section 3.6 (other than payments made or provided in accordance
with Section 3.6(a) or due to a termination of Executive’s employment due to his
death) are subject to Executive’s:
(a)compliance with all applicable provisions of this Agreement, including the
restrictive covenants identified in Section 5 of this Agreement;
(b)delivery to the Company of a resignation from all offices, directorships and
fiduciary positions with the Company, its affiliates and employee benefit plans
prior to the scheduled date for which the applicable payment or benefit is to be
made or provided; and
(c)delivery by Executive of an executed, concurrently-effective, General Release
substantially in the form attached to this Agreement as Exhibit A, with such
changes or additions as needed under then applicable law to give effect to its
intent and purpose.


3.8 Mitigation. Executive shall be under no obligation to seek other employment
following a termination of his employment with the Company or any subsidiary for
any reason in order to receive the severance benefits described in Section 3.6.
3.9    Cooperation; Assistance. Following termination of Executive’s employment
for any reason, Executive agrees to cooperate fully, subject to reimbursement by
the Company of reasonable out-of-pocket costs and expenses (including reasonable
attorney fees), with the Company or any subsidiary and its or their counsel with
respect to any matter (including any litigation, investigation or governmental
proceeding) which relates to matters with which Executive was involved or about
which he had knowledge during his employment with the Company or any subsidiary.
Such cooperation shall include appearing from time to time at the offices of the
Company or any subsidiary or its or their




--------------------------------------------------------------------------------



counsel for conferences and interviews and, in general, providing the officers
of the Company or any subsidiary and its or their counsel with the full benefit
of Executive’s knowledge with respect to any such matter. Executive further
agrees, upon termination of his employment for any reason, and if the CEO or
Board requests, to assist his successor in the transition of his duties and
responsibilities to such successor. Executive agrees to render such cooperation
in a timely fashion and at such times as may be mutually agreeable to the
parties.
4.    Confidentiality.
4.1    Executive acknowledges and agrees that:
(a)    by reason of his employment with the Company and his service as an
officer of the Company, Executive will have knowledge of all aspects of the
Company’s operations and will be entrusted with and have access to confidential
and secret proprietary business information and trade secrets of the Company,
including but not limited to:
(i)information regarding the Company’s business priorities and
strategic plans;
(ii)information regarding the Company’s personnel;
(iii)financial and marketing information (including but not limited to
information about costs, prices, profitability and sales information not
available outside the Company);
(iv)secret and confidential plans for and information about new or existing
services, and initiatives to address the Company’s competition;
(v)information regarding customer relationships; and
(vi)proprietary or confidential information of customers or clients for which
the Company may owe an obligation not to disclose such information.
(all such information shall be collectively referred to as “confidential
information”);
(b)the Company and its subsidiaries, affiliates and divisions will suffer
substantial and irreparable damage that will not be compensable through money
damages if Executive should divulge or make use of confidential information
acquired by Executive in the course of his employment with the Company and
service to the Board other than as may be required or appropriate in connection
with Executive’s work as an employee of the Company; and
(c)the provisions of this Agreement are reasonable and necessary for the
protection of confidential information, the business of the Company and its
subsidiaries, affiliates and divisions, and the stability of their workforces.




--------------------------------------------------------------------------------



4.2     Except as may be required or appropriate in connection with Executive’s
work as an employee of the Company, Executive shall keep confidential all
confidential information he learns of during his employment with the Company
regarding the Company, its business, operations, systems, employees, customers,
clients and prospective clients. In addition, Executive agrees that he will not
disclose confidential information obtained from the Company or its officers,
directors or management during his employment, including, but not limited to,
information regarding, or statements by, the Company or its officers, directors
or management, to anyone other than as required by law or in response to a
lawful court order or subpoena.
4.3    Nothing in this Section 4 shall prohibit Executive from participating as
a witness
at the request of the Company or a third party in any investigation by the SEC
or any other governmental agency charged with the investigation of any matters
related to Executive’s employment with the Company, nor shall Executive be
prohibited from testifying in response to a subpoena, court order or notice of
deposition. Executive agrees to notify the Company’s General Counsel, in
writing, at least ten (10) days prior to the response deadline or appearance
date (whichever is earlier) for any such subpoena, court order or notice of
deposition issued by a court or investigating agency which seeks disclosure of
any confidential information, or as much notice as feasible if the response
deadline or appearance date is less than ten (10) days from the date of
Executive’s receipt of any such subpoena, court order or notice of deposition.
Executive further agrees to take any actions reasonably requested by the Company
to allow the Company to protect the release of information regarding Executive’s
employment from the Company in such court or agency proceeding.


4.4    Executive agrees that:
(a)he will not, at any time, remove from the Company’s premises any
notebooks, software, data or other confidential information relating to the
Company, except to the extent necessary or appropriate to perform his duties and
responsibilities under the terms of this Agreement;
(b)upon the expiration or termination of this Agreement for any reason
whatsoever, Executive shall promptly deliver to the Company any and all
notebooks, software, data and documents and material, including all copies
thereof, in his possession or under his control relating to any confidential
information, or which is otherwise the property of the Company; and
(c)he will not use any confidential information for his own benefit or for the
benefit of any new employer or any third person.
4.5    For purposes of this Section 4, the term “Company” shall mean and include
the Company and any and all subsidiaries and affiliated entities of the Company
in existence from time to time.
5.    Non-Competition and Non-Solicitation.




--------------------------------------------------------------------------------



5.1    Executive acknowledges that, by virtue of Executive’s position with the
Company, Executive will be exposed to and acquire significant confidential
information about the Company and its existing and future plans and strategies.
As a result, Executive acknowledges that the Company has a legitimate business
interest supporting the restrictive covenants set forth in this Section 5.
5.2     During Executive’s employment with the Company and until the first
anniversary of the date of termination of Executive’s employment with the
Company for any reason, Executive shall not in any manner, directly or
indirectly, within the United States (without the prior written consent of a
duly authorized officer of the Company):
(a)act as a Competitive Enterprise or accept any engagement in any capacity that
involves Executive performing management, consultation, advisory, sales, or
other services of any kind with or for a Competitive Enterprise (as defined in
Section 5.3 below), directly or indirectly;
(b)Solicit (as defined in Section 5.3 below) any Customer (as defined in Section
5.3 below) to transact business with a Competitive Enterprise or to reduce or
refrain from doing any business with the Company or any of its subsidiaries;
(c)transact business with any Customer that would cause Executive to be a
Competitive Enterprise;
(d)interfere with or damage any relationship between the Company or any its
subsidiaries with a Customer; or
(e)Solicit anyone who is then an employee of the Company or any of its
subsidiaries (or who was an employee of the Company or any of its subsidiaries
within the prior 12 months) to resign from the Company or any of its
subsidiaries or to apply for or accept employment with any other business or
enterprise.
5.3    For purposes of this Agreement:
“Competitive Enterprise” means any business enterprise that either (A) engages
in a business that competes anywhere in the United States with any business in
which the Company or any of its subsidiaries is then engaged; or (B) holds a
greater than 5% equity, voting or profit participation interest in any
enterprise that competes anywhere in the United States with any activity that
the Company or any of its subsidiaries is then engaged in; provided, however,
that if (i) the Company, including any subsidiary, ceases to do, and exits, a
particular type of business activity, then following such exit the Company and
its subsidiaries will be deemed not to be “then engaged” in such business; or
(ii) the Company, including any of its subsidiaries, was not engaged in a
particular type of business activity (and was not contemplating such business
activity), while Executive was employed by the Company, then for the purposes of
this Agreement, the Company and its subsidiaries will be deemed not to be “then
engaged” in such business.




--------------------------------------------------------------------------------



“Customer” means any customer or prospective or potential customer of the
Company or any of its subsidiaries whose identity became known to Executive in
connection with Executive’s relationship with or employment by the Company or
any of its subsidiaries and who may be a customer within 12 months after the
termination of this Agreement.
“Solicit” means any direct or indirect communication of any kind, regardless of
who initiates it, that in any way invites, advises, encourages or requests any
person to take or refrain from taking any action.
6.Injunctive Relief. If Executive commits a breach, or threatens to commit a
breach, of
any of the provisions of Section 4 or 5 of this Agreement, the Company shall
have the right and remedy (which shall be in addition to, and not in lieu of,
any other rights and remedies available to the Company at law or in equity) to
have the provisions of this Agreement specifically enforced by any court having
equity jurisdiction without posting a bond or proving irreparable injury, it
being acknowledged by Executive that any such breach or threatened breach will
or may cause irreparable injury to the Company and that money damages will or
may not provide an adequate remedy to the Company.
7.Miscellaneous.
7.1    Benefit of Agreement, Assignment; Beneficiary. This Agreement shall inure
to the benefit of and be binding upon the Company and its successors and
assigns. This Agreement shall also inure to the benefit of, and be enforceable
by, Executive and his personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.
7.2    Notices. Any notice required or permitted under this Agreement shall be
in writing and shall be sufficiently given if personally delivered or if sent by
certified mail, postage prepaid, with return receipt requested or by reputable
overnight courier, addressed: (a) in the case of the Company, to the General
Counsel of the Company at the Company’s then-current corporate headquarters, and
(b) in the case of Executive, to Executive’s last known address as reflected in
the Company’s records, or to such other address as either party shall designate
by written notice to the other party. Any notice given hereunder shall be deemed
to have been given at the time of receipt thereof by the person to whom such
notice is given if personally delivered or at the time of mailing if sent by
certified mail or by courier.
7.3.     Entire Agreement; Amendment. Except as specifically provided in this
Agreement, this Agreement contains the entire agreement of the parties to this
Agreement with respect to the terms and conditions of Executive’s employment
during the Term, and supersedes all prior agreements and understandings, whether
written or oral, between the parties with respect to compensation due for
services rendered under this Agreement. For the avoidance of doubt, in the event
of any inconsistency between this Agreement and any plan, program or arrangement
of the Company or its affiliates, the terms of this Agreement shall control.
This Agreement may not be changed or modified except by an instrument in writing
signed by both of the parties.




--------------------------------------------------------------------------------



7.4 Waiver. The waiver of either party of a breach of any provision of this
Agreement shall not operate or be construed as a continuing waiver or as a
consent to or waiver of any subsequent breach.
7.5 Headings. The section headings in this Agreement are for convenience of
reference only, do not constitute part of this Agreement and shall not be deemed
to limit or affect any of the provisions of this Agreement.
7.6 Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the internal laws of the State of New York,
without reference to the principles of conflicts of laws.
7.7 Survivorship. The respective rights and obligations of the parties under
this Agreement shall survive any termination of this Agreement to the extent
necessary to effectuate the intended preservation of such rights and
obligations, including, without limitation, Section 4 and 5 of this Agreement.
7.8    Validity. The invalidity on unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision or provisions of this Agreement, which shall remain in full
force and effect. If any provision of this is held to be invalid, void or
unenforceable, any court so holding shall substitute a valid, enforceable
provision that preserves, to the maximum lawful extent, the terms and intent of
this Agreement.
7.9    Construction. The parties have participated jointly in the negotiation
and drafting
of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state or local statute or law
shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” shall
mean including without limitation.
7.10     Section 409A.
(a)Notwithstanding the due date of any post-employment payments, if at the
time of the termination of Executive’s employment Section 409A is triggered and
if Executive or Company would be subject to liability or other penalty for
failure to comply with 409A, and if Executive is a “specified employee” (as
defined in Section 409A), Executive will not be entitled to any payments upon
termination of employment that are subject to Section 409A until the later of
(i) the date that payments are scheduled to be made under this Agreement, or
(ii) the earlier of (A) the first day of the seventh month following the date of
termination of his employment with the Company for any reason other than death,
or (B) the date of Executive’s death. The provisions of this paragraph will only
apply if 409A is triggered, and will only apply if and to the extent required to
avoid any “additional tax” under Section 409A either to Executive or Company. If
409A is triggered, the parties to this Agreement intend that the determination
of Executive’s termination of employment shall be made in accordance




--------------------------------------------------------------------------------



with Treasury Reg. Section 1.409A-1(h) and that Executive will be paid as set
forth in sec. 3.6 (d), to the extent consistent with law.
(b)If Section 409A is triggered and if Executive or Company would be subject to
liability or other penalty for failure to comply with 409A, the Parties to this
Agreement intend that this Agreement and Company’s and Executive’s exercise of
authority or discretion hereunder shall comply with the provisions of Section
409A and the Treasury regulations relating thereto so as not to subject
Executive to the payment of interest and tax penalty which may be imposed under
Section 409A. In furtherance of this objective, to the extent that any
regulations or other guidance issued under Section 409A would result in
Executive being subject to payment of “additional tax” under Section 409A, the
parties agree to use their best efforts to amend this Agreement in order to
avoid the imposition of any such “additional tax” under Section 409A, which such
amendment shall be designed to minimize the adverse economic effect on Executive
without increasing the cost to the Company (other than transactions costs), all
as reasonably determined in good faith by the Company and Executive to maintain
to the maximum extent practicable the original intent of the applicable
provisions. This Section 7.10 does not guarantee that payments under this
Agreement will not be subject to “additional tax” under Section 409A.




7.11    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
will constitute one and the same instrument.
IN WITNESS WHEREOF, each of the parties has duly executed this Agreement on the
date indicated below. The Company represents that its execution of this
Agreement has been authorized by the Compensation Committee of the Company’s
Board of Directors.


Hooper Holmes, Inc.


By: /s/ Henry E. Dubois         
Name: Henry E. Dubois
Title: President and Chief Executive Officer
Date: ________March 14, 2016___________






___________/s/ Steven Balthazor_____
Steven Balthazor
Date: ________March 14, 2016___________








--------------------------------------------------------------------------------



Exhibit A
General Release
1.    For valuable consideration, the adequacy of which is hereby acknowledged,
the undersigned executive (“Executive”), on his own behalf and on behalf of his
family members, heirs, executors, administrators, personal representatives,
distributees, devisees, legatees, and successors and assigns (collectively, the
“Releasing Parties”), does hereby knowingly, voluntarily and unconditionally
release, waive, acquit and fully discharge, and agree to hold harmless Hooper
Holmes, Inc., a New York corporation (the “Company”) and all of its present and
past subsidiaries and affiliates, and its and their officers, directors,
shareholders, employee benefit plans, plan fiduciaries and trustees, insurers,
employees, agents, representatives, successors and assigns (collectively
referred to as the “Releasees”), from and against any cause of action, legal
claim, suit, right, liability or demand of any kind or nature, known or unknown,
liquidated or unliquidated, absolute or contingent, at law or in equity (each
such action, claim, suit, right, liability or demand being hereinafter
individually referred to as a “Claim” and collectively as “Claims”) that
Executive may now or hereafter have against the Releasees, or any one or group
of them, including, but not limited to:
(a)any and all Claims in connection with
(i)any and all agreements between the Company and Executive, including but not
limited to the Employment Agreement, dated effective as of the 14th day of March
2016, by and between the Company and Executive (the “Employment Agreement”);
(ii)Executive’s employment relationship with the Company,
(iii)the terms and conditions of such employment relationship (including
compensation and benefits),
(iv)Executive’s service as an officer of the Company (except for indemnification
in accordance with the Company’s certificate of incorporation, bylaws or any
director or officer indemnity agreement between Executive and the Company), or
(v)the termination of such employment relationship and the circumstances
surrounding such termination; and
(b)    any and all Claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of, shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any federal or state law; and
(c)     any and all Claims for wrongful discharge of employment; constructive
discharge; termination in violation of public policy; discrimination;
harassment; retaliation; breach of contract, both express and implied;
promissory estoppel; negligent or intentional infliction of emotional distress;
fraud; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander;




--------------------------------------------------------------------------------



negligence; personal injury; assault; battery; invasion of privacy; false
imprisonment; conversion; and disability benefits.
Without limiting the generality of the foregoing, Executive specifically
releases, acquits, discharges, waives and agrees to hold Releasees harmless from
and against any and all claims arising under:
(A)
the Sarbanes-Oxley Act of 2002, 18 U.S.C. §1514A;

(B)
Section 1981 of the Civil Rights Act of 1866, as amended, 42 U.S.C.
§§1981;

(C)
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§2000e, et
seq. (the “Civil Rights Act”);

(D)
the Americans with Disabilities Act of 1990, 43 U.S.C. §12101 et seq. (the
“Americans with Disabilities Act”);

(E)
the Equal Pay Act of 1993;

(F)
the Fair Labor Standards Act, except as prohibited by law;

(G)
the Older Workers Benefit Protection Act of 1990 (the “OWBPA”);

(H)
the Age Discrimination in Employment Act of 1967, 29 U.S.C. §626 et seq. (the
“ADEA”);

(I)
the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq. (the “Family
and Medical Leave Act”), except as prohibited by law;

(J)
the Worker Adjustment and Retraining Notification Act, as amended;

(K)
Executive Order 11,141 (age discrimination);

(L)
Executive Order 11,246 (race, color, religion, sex and national origin
discrimination);

(M)
the National Labor Relation Act;

(N)
the Occupational Safety and Health Act, as amended;

(O)
the Immigration Reform and Control Act, as amended;

(P)
the Vietnam Era Veterans Readjustment Assistance Act;





--------------------------------------------------------------------------------



(Q)
Sections 503-504 of the Rehabilitation Act of 1973 (handicap rehabilitation);

(R)
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) (other
than such rights as are mandated or vested by law);

(S)
the Kansas Act Against Discrimination, K.S.A., 44-1001 et seq.;

(T)
the Kansas Age Discrimination in Employment Act, K.S.A. 44-1111
et seq.;

(U)
Kansas Wage Payment Act, K.S.A. 44-313 et seq. and K.S.A. 44-12-01 et seq.;

(V)
any other federal, state or local fair employment, civil or human rights, wage
and hour laws and wage payment laws, and any and all other federal, state, local
or other governmental statutes, laws, ordinances, regulations and orders, under
common law, and under any Company policy, procedure, bylaw or rule.

This General Release shall not waive or release any Claims that Executive may
have which arise after the date of this General Release or that arise under or
are explicitly preserved by the Employment Agreement and shall not waive any
Claims for benefits required by applicable law (including post-termination
health-continuation insurance benefits required by state or federal law) or
Claims which cannot be waived or released under the terms of any federal law or
the laws of the state(s) governing Executive’s employment with the Company. This
General Release shall also not waive or release any Claims that Executive may
have for a defense, contribution, or indemnification for any claim brought by
any third party arising out of the scope of his employment.
2.Executive agrees not to sue concerning, or in any manner to institute,
prosecute or pursue
any Claim in respect of any of the matters covered by Section 1 of this General
Release in any court of the United States or in any state, or with any
administrative agency of the United States or any state, county or municipality,
or before any other tribunal, public or private, against the Company or any of
the Releasees.
3.This General Release is not intended to and does not interfere with the right
of the Equal
Employment Opportunity Commission (“EEOC”) to enforce anti-discrimination laws
or to seek relief that will benefit the public and any victim of unlawful
employment practices who has not waived his or her claims. The Company
acknowledges and agrees that Executive is not prevented from filing a charge
with, or testifying, assisting, or participating in any proceeding brought by
the EEOC concerning an alleged discriminatory practice of the Company.
Executive, on behalf of himself and any and all other Releasing Parties, hereby
waives all rights to any benefits, including, but not limited to, monetary
recovery and reinstatement, derived from any actions, suits or proceedings
brought on behalf of Executive or any of the other Releasing Parties, including
any action, suit or proceeding brought by the EEOC or anyone else. Executive, on
behalf of himself and any and all other Releasing Parties, also agrees not to
initiate or become a party to or otherwise participate or support any current or
former employee(s) in any action, suit or proceeding brought




--------------------------------------------------------------------------------



by such employee(s). If Executive or any other Releasing Party files any action,
suit or proceeding with respect to any Claim released by Executive under the
terms of this Agreement, Executive agrees to indemnify the Company against any
damages or judgments arising from any such action, suit or proceeding.
4.Executive agrees that Executive shall not be eligible and shall not seek or
apply for reinstatement or re-employment with the Company and agrees that any
application for reemployment may be rejected without explanation or liability.
5.In further consideration of the promises made by the Company in Section 3 of
the Employment Agreement, Executive specifically waives and releases the
Company, to the extent set forth in Section 1 of this General Release, from all
Claims Executive may have as of the date of this General Release, whether known
or unknown, arising under the ADEA. Executive further agrees that:
(a)Executive’s waiver of rights under this General Release is knowing and
voluntary
and in compliance with the OWBPA.
(b)Executive understands the terms of this General Release.
(c)The consideration offered by the Company under Section 3 of the Employment
Agreement in exchange for the General Release represents consideration over and
above that to which Executive would otherwise be entitled, and the consideration
would not have been provided had Executive not agreed to sign the General
Release and did not sign the General Release.
(d)The Company is hereby advising Executive in writing to consult with an
attorney prior to executing this General Release.
(e)The Company is giving Executive a period of twenty-one (21) days within which
to consider this General Release.
(f)Following Executive’s execution of this General Release, Executive has seven
(7) days in which to revoke this General Release by written notice. An attempted
revocation not actually received by the Company prior to the revocation deadline
will not be effective.
(g)This General Release and all payments and benefits otherwise payable under
Section 3 of the Employment Agreement (other than payments and benefits made or
provided in accordance with Section 3.6(a)) shall be void and of no force and
effect if Executive chooses to so revoke, and if Executive chooses not to so
revoke within the 7-day period, this General Release shall then become effective
and enforceable.
6.This General Release does not waive any rights or claims that may arise under
the ADEA
after the date Executive signs this General Release. To the extent barred by the
OWBPA, the covenant




--------------------------------------------------------------------------------



not to sue contained in Section 2 above does not apply to claims under the ADEA
that challenge the validity of this General Release.
7.To revoke this General Release, Executive must send a written statement of
revocation to:
Hooper Holmes, Inc.
560 N. Rogers Road
Olathe, Kansas 66062
Attn: General Counsel
The revocation must be received by no later than 5:00 p.m. on the seventh day
following Executive’s execution and delivery of this General Release. If
Executive does not revoke, the eighth day following Executive’s execution and
delivery of this General Release will be the effective date of this General
Release.
8.Executive acknowledges and agrees that this General Release is not intended by
Executive or the Company to be construed, and will not be construed, as an
admission by the Company of any liability or violation of any law, statute,
ordinance, regulation or legal duty of any nature whatsoever.


9.This General Release shall be governed by the internal laws (and not the
choice of laws) of the State of New York, except for the application of
pre-emptive federal law.
Please read this General Release carefully. It contains a release of all known
and unknown claims.
Date:                    ________/s/ Steven Balthazor________
Steven Balthazor


